Case 3:14-cr-00175-WHA Document 962-42 Filed 01/10/19 Page 1 of 2




          EXHIBIT PP
                              Case 3:14-cr-00175-WHA Document 962-42 Filed 01/10/19 Page 2 of 2




                                           Electric Maintenance Patrol/Inspection Daily Log
                                                                                                                Inspector Name or LAN ID:                  ~

  Rural/Urban:     Rural                   2 Yr Map Schedule:                     2018-Palr                     Date Pat @          ':3_-(S: - 1._b            ----
 Order:            42543329                Map:                    ED.42-JJ39000000                             Date Reviewed:      !1-17- I \o
  MAT:             BFB OH lnsp             Main Work Ctr:          NAPA                                         (Specify highlight c~
  [    ) Check if "NO" Abnormal Conditions Identified Today        # of Structures on File:   ,J)6"             # of Structures Pav       -~6~_D
                                                                                                                                               _________
  Loe# /                                                  TP(2j!, V    PMH Switch Serial# I or Map Change Ref#:      Notes:
                                                               °4~i-1l                                               ck.~;-2,,4,J          .f-rt)A.'7.'<-h,~
  Loe#                                                    TP   I   V   PMH Switch Serial #/or Map Change Ref #:      Notes:     '
                                                                                                                         ,b ~           c_voss      q_ ...- """-
  Loe#                                                    TP   I   V   PMH Switch Seria l # / or Map Change Ref #:   Notes:
             3                                                                                                            ,'d.6 fuc.,•I :t,· ~..s
  Loe#           EC#                      OH    UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref#:     Notes:


  Loe#           EC#                      OH    UG   MC TP     I   V   PMH Switch Serial # / or Map Change Ref#:     Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref #:    Notes :


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial#/ or Map Change Ref #:      Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref#:     Notes :


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref #:    Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial # / or Map Change Ref#:     Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial # I or Map Change Ref#:     Notes:


  Loe#           EC#                       OH   UG   MC   TP   I   V   PMH Switch Serial# / or Map Change Ref#:      Notes:


      Loe#       EC#                       OH UG     MC   TP   I   V   PMH Switch Serial # I or Map Change Ref #:    Notes:



  Minor Work Locations{Tally) :                                                                                                             Total Minor Work Locations
                                                                                                                                                    Completed :




CONFIDENTIAL                                                                                                                                         PG E-C PUC_00008042
